Rehearing granted, January 23, 2007



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4831



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SANDAKO MESHAWN BRANDON,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-02-193)


Submitted:   October 21, 2005          Decided:     November 21, 2005


Before WILKINSON, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Clifton, GRACE, HOLTON, TISDALE & CLIFTON, P.A.,
Winston-Salem, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Sandra J. Hairston, L. Patrick Auld,
Assistant United States Attorneys, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sandako Meshawn Brandon appeals his 360-month sentence

imposed   following   remand   from   this   court   for   one   count   of

conspiracy to distribute cocaine base, in violation of 21 U.S.C.

§ 846 (2000), and one count of distributing cocaine base, in

violation of 21 U.S.C. § 841(a) (2000).*       We affirm.

           Brandon first contends that the district court’s finding

that he qualified as a career offender was impermissibly based upon

facts not alleged in the indictment or admitted to, in violation of

his Sixth Amendment rights.     Because Brandon preserved this issue

by objecting under Blakely v. Washington, 542 U.S. 296 (2004), to

being sentenced as a career offender, review is de novo.                 See

United States v. Mackins, 315 F.3d 399, 405 (4th Cir. 2003)

(reviewing Apprendi claim).

           In United States v. Booker, 125 S. Ct. 738, 756 (2005),

the Supreme Court held that the mandatory manner in which the

federal sentencing guidelines required courts to impose sentencing

enhancements based on facts found by the court by a preponderance

of the evidence violated the Sixth Amendment.        The Court remedied

the constitutional violation by severing two statutory provisions,

18 U.S.C.A. § 3553(b)(1) (West Supp. 2005) (requiring sentencing

courts to impose a sentence within the applicable guideline range),

and 18 U.S.C.A. § 3742(e) (West 2000 & Supp. 2005) (setting forth


     *
      See United States v. Brandon, 363 F.3d 341 (4th Cir. 2004).

                                 - 2 -
appellate standards of review for guideline issues), thereby making

the guidelines advisory.          Booker, 125 S. Ct. at 756-67.

              Nevertheless, the Supreme Court reaffirmed its prior

holding    in    Apprendi       that    “[a]ny     fact    (other    than    a   prior

conviction) which is necessary to support a sentence exceeding the

maximum authorized by the facts established by a plea of guilty or

a jury verdict must be admitted by the defendant or proved to a

jury beyond a reasonable doubt.”             Booker, 125 S. Ct. at 756.           This

court   has     held   that     the    application    of    the     career   offender

enhancement falls within the exception for prior convictions where

the facts are undisputed, making it unnecessary for the district

court to engage in further fact finding about a prior conviction.

See United States v. Collins, 412 F.3d 515, 521-23 (4th Cir. 2005);

see also Shepard v. United States, 125 S. Ct. 1254 (2005) (holding

that a court’s inquiry as to disputed facts in connection with a

prior conviction is limited to the terms of the charging document,

a   plea   agreement,      a    transcript    of    the    plea     colloquy,    or   a

comparable judicial record).              Accordingly, Brandon’s claim must

fail.

              Moreover,    we    reject    Brandon’s       contention    that    under

Booker, the district court violated his Sixth Amendment rights by

making impermissible factual findings in determining his criminal

history category.         In Shepard, the Supreme Court recognized that

the prior conviction exception survived Booker, but held the Sixth


                                         - 3 -
Amendment protections apply to “a disputed fact . . . about a prior

conviction.”    Shepard, 125 S. Ct. at 1262.          However, instead of

challenging the accuracy or the “fact” of his prior convictions,

Brandon asserts that the increase required more than just judicial

notice of the “fact” of the prior convictions because the district

court had to consider the type of conviction and whether it

qualified as a violent felony, the length and type of sentence

imposed, and recency of the prior convictions in relation to the

instant offense. We find however, that the district court only had

to take judicial notice that Brandon had been convicted and when

the conviction occurred, both facts that are a matter of public

record and require no interpretation.

            Accordingly,   we   hold     that   the    district    court’s

recognition of the existence of Brandon’s prior convictions and

assessment of the timing of those convictions was not in violation

of his Sixth Amendment rights.    Id.; United States v. Washington,

404 F.3d 834 (4th Cir. 2005).          We therefore affirm Brandon’s

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 4 -